Citation Nr: 1427088	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to in-service herbicide exposure and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

The issue of whether there was clear and unmistakable error (CUE) in a October 2011 rating decision which severed entitlement to service connection for diabetes mellitus, effective January 1, 2012, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The matter of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to in-service herbicide exposure and/or diabetes mellitus, is remanded to the RO.


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

2.  New evidence associated with the claims file since the May 2008 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service 

connection for peripheral neuropathy of the bilateral lower extremities, or raises a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The May 2008 RO rating decision that denied the Veteran's claim of service connection for peripheral neuropathy of the bilateral lower extremities is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As evidence received since the RO's May 2008 denial is new and material, the criteria for reopening the Veteran's claim of service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities was originally denied by the RO in a May 2008 rating decision.  The RO determined that evidence did not show that acute or subacute peripheral neuropathy of the lower extremities became manifested to a compensable degree within one year of service discharge or show that the Veteran's bilateral lower extremity peripheral neuropathy was related to his military service.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between May 13, 2008, and May 13, 2009, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the May 2008 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In a statement received on May 15, 2009, the Veteran sought to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  This appeal arises from the RO's September 2009 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  It was indicated that while VA treatment records showed complaints of numbness and tingling in the lower extremities, there was still no diagnosis of acute 

or subacute peripheral neuropathy of the lower extremities that became manifested to a compensable degree within one year of service discharge.  The RO concluded that the evidence received did not raise a reasonable possibility of substantiating the claim for service connection.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the May 2008 rating decision includes VA treatment records, VA examination reports dated in September 2009, October 2010, and August 2011, a September 2011 statement from the Veteran's treating VA physician, and a transcript of a January 2014 videoconference hearing before the Board.  

In the October 2010 VA peripheral nerves examination report, the examiner noted findings of subjective decreased sharp sensation in the toes up to about the midfoot level, full motor strength in the lower extremities, and loss of vibratory sensation in both feet.  The examiner listed an impression of bilateral cubital tunnel syndrome, lumbar spinal stenosis with radiculopathy of both lower extremities, and no diabetic peripheral neuropathy, as the Veteran did not meet criteria for diabetes. 

In the August 2011 VA diabetes mellitus examination report, the examiner indicated that there was not enough evidence that the Veteran had Type II diabetes mellitus and that the Veteran did not meet the criteria for diabetes.

However, in a September 2011 statement, the Veteran's treating VA physician clearly indicated that that the Veteran has been treated with anti-diabetic medication, been very complaint with diet and medications, and lost weight.  It was noted that the Veteran's 40 pound weight loss improved his blood sugars and that his hemoglobin A1c has remained at six percent, which was an indicator of excellent control.  The VA physician then opined that the Veteran should not be penalized for following his physician's advice and taking care of his diabetes mellitus in an excellent fashion. 

VA treatment records dated in August 2012 showed that the Veteran went to the VA electromyogram clinic for evaluation of bilateral lower extremity paresthesias and pain.   Nerve conduction study findings revealed no electrodiagnostic evidence of tibial motor, peroneal motor, or sural sensory mononeuropathy, bilaterally, or evidence of large nerve fiber polyneuropathy.  However, the examiner indicated that the test findings could not exclude a small nerve fiber polyneuropathy.  During his January 2014 videoconference hearing, the Veteran specifically indicated that he has continued to receive VA treatment and medications for his claimed bilateral lower extremity peripheral neuropathy, as well as for diabetes mellitus. 

All of the evidence received since the May 2008 rating decision is "new" in that it was not of record at the time of the May 2008 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of a present disability as well as a causal relationship between the claimed peripheral neuropathy of the bilateral lower extremities and diabetes mellitus, a disability the Veteran is attempting to regain entitlement to service connection for at this time.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to in-service herbicide exposure and/or diabetes mellitus.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).   

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to in-service herbicide exposure and/or diabetes mellitus, are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to in-service herbicide exposure and/or diabetes mellitus, is granted, to that extent only.


REMAND

A longitudinal review of the record revealed that the Veteran contends he has peripheral neuropathy of the bilateral lower extremities that is secondary to in-service herbicide exposure or to his currently diagnosed diabetes mellitus.

As an initial matter, the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to in-service herbicide exposure and/or diabetes mellitus, is dependent upon the disposition of his pending claim of whether there was CUE in a October 2011 rating decision that severed service connection for diabetes mellitus, effective January 1, 2012, referred to the RO above.  Thus, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Pertinent VA treatment records from the Dallas VA Medical Center records dated from April 2012 to May 2013 were added to the evidence of record in January and May 2013.  However, the bulk of those VA treatment records were clearly not considered in the April 2012 supplemental statement of the case.  The Veteran also has not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue a supplemental statement of the case.  38 C.F.R. §§ 19.31, 20.1304 (2013).

The evidence also reflects that the Veteran has received VA medical treatment for his claimed peripheral neuropathy of the bilateral lower extremities from the Dallas VA Medical Center.  However, as the evidence of record only included VA treatment records dated through May 2013, all additional records from that facility should be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the record.

Accordingly, the case is remanded for the following actions:

1.  The RO must adjudicate the issue of whether there was clear and unmistakable error in the October 2011 rating decision that severed service connection for diabetes mellitus, effective January 1, 2012.  The Veteran and his representative must be provided notice of this decision, as well as his appellate rights.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain and associate with the record all of the Veteran's pertinent VA treatment records, to include all treatment records from the Dallas VA Medical Center dated from May 2013 to the present.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, on appeal, including all evidence added to the evidence of record since April 2012.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


